Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed 2/22/2021 has been entered.  New claim 26 has been added.  
Claims 2-8, 11-14 and 17-26 are pending.

Maintained Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-8, 11-13, 17-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Daly et al. (US 2004/0082480; published April 29, 2004) and in further view of Schoon et al. (US 6,596,263; patented July 22, 2003).
Applicant’s Invention
Applicant claims a method for delivery of a volatile compound comprising providing a molecular complex of the volatile compound and an 
Determination of the scope and the content of the prior art

(MPEP 2141.01)

With respect to claims 2-8 and 11-13 of the instant application, Daly et al. teach methods of inhibiting ethylene response in plants by forming complexes from the molecular encapsulation agent cyclodextrin (inclusion complex) and methylcyclopropene (volatile compound)  (abstract).  The molecular complex is contacted with a solvent able to dissolve the molecular encapsulation agent (column 1, lines 42-49; column 7, lines 60-67).  The complex is dissolved in a variety of solutions including DMSO, ethanol and methanol to expose the gaseous cyclopropane (Example 2).  The preferred solvent is water (column 8, lines 42-48).  With respect to claims 17-25 of the instant application, Daly et al. teach that the molecular complex is placed in a chamber at temperatures of 13 to 24 degrees Celsius and heated up to 45 degrees Celsius (Example 3).  
	 

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Daly et al. does not teach a method not including water.  It is for this reason that Schoon et al. is joined.

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Daly et al. and Schoon et al. are drawn to cyclodextrin formulations.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Daly et al. and Schoon et al. to substitute water out of the method and use ethanol, DMSO or methanol as a solvent with a reasonable expectation of success.  One would have been motivated at the time of the invention to combine the teachings of Daly et al. and Schoon et al. since other solvents include ethanol DMSO and methanol because Schoon provides motivation to select them as solvents since they solubilize cyclodextrin in the same amounts expected for water.  

Claim 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Daly et al. (US 2004/0082480; published April 29, 2004), and in view of Schoon et al. (US 6,596,263; patented July 22, 2003) as applied to claims  .
Applicant’s Invention
Applicant claims a method for delivery of a volatile compound comprising providing a molecular complex of the volatile compound and an inclusion complex, placing the molecular complex into a treatment compartment and heating the treatment compartment.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Daly et al. and Schoon et al. are addressed in the above 103 rejection.  
	 
Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Daly et al. and Schoon et al. do not teach treatment compartments are are selected from thermal tube, glass bottle, aluminum cup or bag.  Also providing conduction heat by heaters or resistance wire is not taught.  It is for this reason that Wood et al. is joined.

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Daly et al., Schoon et al. and Wood et al. are drawn to cyclodextrin formulations.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Daly et al., Schoon et al. and Wood et al. to include a bag as a treatment compartment with a reasonable expectation of success.  One would have been motivated at the time of the invention to combine the teachings of Wood et al. to include using tedlar bags as treatment compartments because they are known to aid in enclosing gases.  
Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive. 
Applicant argues that a prima facie case of obviousness has not been established because neither Daly nor Schoon teach or suggest that the claimed .

Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DANIELLE D. SULLIVAN
Examiner
Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617